Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I, claims 1-45, in the reply filed on November 6, 2020 is acknowledged.  The traversal is on the ground(s) that 35 USC 121 requires, as a basis for legally permissible restriction, that the subject matter of respective claims be both “independent and distinct”; and that the Inventions I to III are related (and therefore not “independent”).  This is not found persuasive because the meaning of “independent and distinct” is understood in view of the intent of such language.  See MPEP 802.01.  A large number of inventions between which, prior to the 1952 Act, division had been proper, are dependent inventions, such as, for example, combination and a subcombination thereof; as process and apparatus used in the practice of the process; as composition and the process in which the composition is used; as process and the product made by such process, etc. If section 121 of the 1952 Act were intended to direct the Director never to approve division between dependent inventions, the word "independent" would clearly have been used alone. If the Director has authority or discretion to restrict independent inventions only, then restriction would be improper as between dependent inventions, e.g., the examples used for purpose of illustration above. Such was clearly not the intent of Congress. Nothing in the language of the statute and nothing in the hearings of the committees indicate any intent to change the substantive law on this subject. On the contrary, joinder of the term "distinct" with the term "independent", indicates lack of such intent. The law has long been established that dependent inventions (frequently termed related inventions) such as used for illustration above may be properly divided if they are, in fact, "distinct" inventions, even though dependent.  While Groups I-III may be related (and therefore not “independent”), they are distinct for the reasons given in the previous office action and thus are properly restrictable. 

Claims 46-55 and 58 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on November 6, 2020.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Information Disclosure Statement
NPL references on the attached copy of the PTO-1449 filed on May 9, 2019 were crossed out because no copy was filed.
Specification
The disclosure is objected to because of the following informalities: the specification (e.g., [0033]-[0041]; [00120]; [00164]-[0165]; [00181]) should not refer to claims because claim numbering and content can change during prosecution thereof.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-45 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites recitations in parenthesis (e.g., “(dry weight)”) which makes the scope of the claim unclear because it cannot be clearly determined if such recitations are positive limitations of the claim.
Claim 2 recites recitations in parenthesis (e.g., “(dry weight)”) which makes the scope of the claim unclear because it cannot be clearly determined if such recitations are positive limitations of the claim.
Claim 3 recites recitations in parenthesis (e.g., “(including polyurethane)” or “(including reactive or non-reactive adhesives)”) which makes the scope of the claim unclear because it cannot be clearly determined if such recitations are positive limitations of the claim.
Claim 4 recites “the test method defined herein” which lacks antecedent basis making it unclear to what it refers.  Claim 4 recites “less than 2 ng/L, preferably less than 1 ng/L, preferably less than 0.5 ng/L, preferably less than 0.3 ng/L” which is indefinite because it cannot be determined if the recitations after “preferably” are positive limitations.  For application of prior art, the Examiner uses “less than 2ng/L” for the scope of claim 4.
Claim 5 is indefinite because steps i-iii cannot be carried out simultaneously.  For example, the melt in step ii must first be formed BEFORE a closure precursor can be formed from the melt in step iii.  Furthermore, how can the steps be carried out simultaneous AND only one (e.g., at least one) step be carried out in an extruder?
Claim 7 recites “the temperature” which lacks antecedent basis making it unclear to what it refers.

Claim 13 recites “according to ISO ICS 19.120 and in particular ISO 2591-1:1988” which is indefinite because it cannot be determined if the recitations after “in particular” are positive claim limitations.
Claim 14 recites “according to ISO ICS 19.120 and in particular ISO 2591-1:1988” (multiple occurrences) which are indefinite because it cannot be determined if the recitations after “in particular” are positive claim limitations.
Claim 15 recites “in particular” which is indefinite because it cannot be determined if the recitations after “in particular” are positive claim limitations.
Claim 16 recites “measured according to the test method defined herein” which is indefinite because “the test method” lack antecedent basis.
Claim 20 recites “according to ISO ICS 19.120 and in particular ISO 2591-1:1988” which is indefinite because it cannot be determined if the recitations after “in particular” are positive claim limitations.
Claim 29 recites “such as” which is indefinite because it is not clear if the limitations thereafter are being positively claimed.
Claim 30 recites “in particular” which is indefinite because it cannot be determined if the recitations after “in particular” are positive claim limitations.  Note that claim should recite “greater than” for clarity.  A MFI of greater than 5 cannot be understood.  What are the units of the MFI (e.g., g/10 min)?
Claim 32 recites “unfoamed and/or foamed plastic material” which is indefinite.  How can a plastic material be unfoamed AND foamed?
Claim 45 recites “such as” which is indefinite because it is not clear if the limitations thereafter are being positively claimed.


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 24 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 24 is redundant to claim 2 which already recites that the first and second plastic material comprise one or more thermoplastic polymers.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 8, 13-14, 18-20, 23-24, 28, 30-32, 35-36 and 41-43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Strickman et al. (US 4042543).
(Claims 1, 2) Strickman et al. (US 4042543) teaches a method for manufacturing a closure (stopper) for a product-retaining container constructed for being inserted and securely retained in a portal-forming neck of said product-retaining container (col. 1, lines 5-19), said method comprising at least the following method steps:
i.    intimately combining the following components, to form a composition:
(a)     a plurality of coated particles, said coated particles each comprising (1) a core comprising cork material and (2) at least one outer shell comprising a first plastic material, said first plastic material comprising one or more thermoplastic polymers (col. 2, line 67, to col. 3, line 45; ground cork is mixed with a polymer powder until the particles of cork are substantially uniformly coated with the polymer (such coating inherently forms at least one outer shell of polymer around a core defined by the cork particles); col. 2, lines 41-55; col. 3, lines 54-56; the polymers include polyethylene and ethylene-vinyl acetate copolymer, which are thermoplastic polymers which melt upon heating; col. 3, lines 11-45; a filler material (can be only a second plastic material) is added from about 5 to 50 wt% (dry weight, as the polymers are powders) of the mixture);

	ii.    heating the composition obtained in step i. to form a melt (col. 3, lines 54-56);
iii.    forming, by means of extrusion or molding, a closure precursor (molded product) from the melt obtained in step ii (col. 3, line 46, to col. 4, line 68);
(Claim 3) wherein the closure or closure precursor is substantially free of thermoset polymers (including polyurethane) and/or substantially free of adhesives (including reactive and non-reactive adhesives) (col. 2, line 41, to col. 3, line 45; the molded product (closure precursor) includes only cork and at least one of polyethylene and ethylene-vinyl acetate copolymer, and thus the molded product doesn’t include thermoset polymers (including polyurethane) and/or adhesives (including reactive and non-reactive adhesives));
(Claim 8) wherein the pressure in any of steps i., ii. and iii. does not exceed 30 bar (col. 3, lines 59-60; about 5 to 75 pounds per square inch = about 0.34 to 5.17 bar);
(Claim 13) wherein, for each coated particle, the core of said coated particles is a cork particle having a particle size distribution D50 measured by means of mechanical sieving according to ISO ICS 19.120 and in particular ISO 2591-1:1988, in the range of from 0.25 millimetres to 5 millimetres (col. 2, lines 59-66; 0.2 to 10 mm, preferably about 2-4 mm);
(Claim 14) wherein, for each coated particle, the core of said coated particles is a cork particle and the cork particles comprise a mixture of at least:
from 5 wt.% to 100 wt.%, based on the total weight of the cork particles of smaller cork particles having a particle size distribution D50 measured by means of mechanical sieving according to ISO ICS 
from 0 wt.% to 95 wt.%, based on the total weight of the cork particles of larger cork particles having a particle size distribution D50 measured by means of mechanical sieving according to ISO ICS 19.120 and in particular ISO 2591-1:1988, in the range of from 1.0 millimetre to 3.0 millimetres (col. 2, lines 59-66; cork particles are 0.2 to 10 mm, preferably about 2-4 mm, when wt.% is 100 wt.%; mixtures of different sizes may be combined, e.g., mixtures occur when wt.%  is not 0 or 100 wt.%); 
or
wherein the cork particles comprising cork comprise a mixture of at least:
from 5 wt.% to 100 wt.%, based on the total weight of the cork particles of larger cork particles having a particle size distribution D50 measured by means of mechanical sieving according to ISO ICS 19.120 and in particular ISO 2591-1:1988, in the range of from 1.0 millimetre millimetres to 3.0 millimetres; and
from 0 wt.% to 95 wt.%, based on the total weight of the cork particles of smaller cork particles having a particle size distribution D50 measured by means of mechanical sieving according to ISO ICS 19.120 and in particular ISO 2591-1:1988, in the range of from 0.1 millimetres to less than 1.0 millimetre millimetres (col. 2, lines 59-66; cork particles are 0.2 to 10 mm, preferably about 2-4 mm, when wt.% is 100 wt.%; mixtures of different sizes may be combined, e.g., mixtures occur when wt.%  is not 0 or 100 wt.%);
(Claim 18) wherein, for each coated particle, the core of said plurality of particles is substantially encapsulated by said at least one outer shell comprising said first plastic material (col. 2, line 67, to col. 3, line 4; the cork particles are substantially uniformly coated with the polymer);
(Claim 19) wherein, for each coated particle, the at least one outer shell of said coated particles has a thickness of 5 to 100 microns (col. 2, line 41, to col. 3, line 4; the polymer coating is made of 
(Claim 20) wherein said second plastic material comprising one or more thermoplastic polymers has an average particle size distribution D50 measured by means of mechanical sieving according to ISO ICS 19.120 and in particular ISO 2591-1:1988, of less than 1000 microns (col. 2, lines 41-58; about 8 to 30 microns (average less than 20 microns), up to about 1000 microns may be used);
(Claim 23) wherein said second plastic material is provided in the form of a melt (col 3, line 56, to col. 4, line 4; the second plastic material is provided to the mold in the form of a melt);
(Claim 24) wherein at least one of said first plastic material or said second plastic material is thermoplastically processable (col. 2, lines 41-55; col. 3, lines 54-56; the polymers include polyethylene and ethylene-vinyl acetate copolymer, which are thermoplastic polymers which melt upon heating);
(Claim 28) wherein said first and/or second plastic material independently comprises one or more thermoplastic polymers independently selected from the group consisting of: polyethylenes; metallocene catalyst polyethylenes; polybutanes; polybutylenes; thermoplastic polyurethanes; silicones; vinyl-based resins; thermoplastic elastomers; polyesters; ethylenic acrylic copolymers; ethylene-vinyl-acetate copolymers; ethylene-methyl-acrylate copolymers; thermoplastic polyolefins; thermoplastic vulcanizates; flexible polyolefins; fluorelastomers; fluoropolymers; polytetrafluoroethylenes; ethylene-butyl-acrylate copolymers; ethylene-propylene-rubber; styrene butadiene rubber; styrene butadiene block copolymers; ethylene-ethyl-acrylic copolymers; ionomers; polypropylenes; copolymers of polypropylene and ethylenically unsaturated comonomers copolymerizable therewith; olefin copolymers; olefin block copolymers; cyclic olefin copolymers; styrene ethylene butadiene styrene block copolymers; styrene ethylene butylene styrene block copolymers; styrene ethylene butylene block copolymers; styrene butadiene styrene block 
polymers derived from lactic acid, copolymers of lactic acid and monomers of biodegradable polymers, in particular selected from polylactic acid, lactic acid caprolactone lactic acid copolymers; lactic acid ethylene oxide lactic acid copolymers; polymers formed from monomer units selected from vinylidene chloride, acrylonitrile and methyl methacrylate; copolymers formed from two or more monomer units selected from vinylidene chloride, acrylonitrile and methyl methacrylate; PEF, PTF, bio-based polyesters, and combinations of any two or more thereof (col. 2, lines 41-55; the polymers include polyethylene and ethylene-vinyl acetate copolymer);
	(Claim 31) wherein said first and second plastic materials are identical (col. 2, lines 54-55; either one of the polymers may be used; if only one is used, the first and second plastic material would be identical);
	(Claim 32) wherein said first and/or second plastic material is unfoamed and/or foamed plastic material (col. 2, lines 41-55; col. 3, lines 54-56; the polymers include polyethylene and ethylene-vinyl 
(Claim 35) wherein said closure or closure precursor comprises a plurality of cells (col. 1, lines 19-23; the closure precursor (molded product) includes cork material which includes impervious, water tight cells (i.e., closed cells));
(Claim 36) wherein the plurality of cells comprises a plurality of substantially closed cells (col. 1, lines 19-23; the closure precursor (molded product) includes cork material which includes impervious, water tight cells (i.e., closed cells)); 
(Claim 41) wherein a distribution of the plurality of coated particles in the closure or the closure precursor is substantially uniform throughout at least one of a length or a diameter of the closure (col. 3, lines 11-14; the spaces between the coated particles are filled with additional (second) polymer, and thus the coated particle distribution is substantially uniform along the length or diameter); 
(Claim 42) wherein coated particles of the plurality of coated particles are distributed homogeneously throughout the closure (col. 3, lines 11-14; the spaces between the coated particles are filled with additional (second) polymer, and thus the coated particles are distributed homogeneously about the closure); and
(Claim 43) wherein the closure or the closure precursor does not comprise a binder; and/or wherein the closure does not comprise a crosslinking agent; and/or wherein the closure does not comprise a binder and does not comprise a crosslinking agent; and/or wherein the first plastic material and/or the second plastic material is not crosslinked by means of a crosslinking agent (col. 2, line 26, to col. 3, line 50; table in col. 4; the molded product (closure precursor) only includes cork and polymer, and thus does not include a binder or a crosslinking agent).

	It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the method of Strickman et al. (US 4042543) such that the composition includes 51 to 80 wt.% (dry weight) or 51 to 85 wt.% (dry weight) or 52 to 100 wt.% (dry weight) of the plurality of coated particles, or 12 to 49 wt.% or 0 to 48 wt.%  of the second plastic material because such ranges would have been obvious in view of the overlapping range teachings of Strickman et al. (US 4042543) (col. 3, lines 11-45; a filler material (can be only a second plastic material) is added from about 5 to 50 wt% (dry weight, as the polymers are powders) of the mixture, and thus the plurality of coating particles would be 50 to 95 dry wt%; col. 3, lines 46-50, the combined weights of both the mixture (coated particles) and the filler (the second plastic material) will determine the ratio of the amounts of the polymer and cork material in the final composition).
	As to claim 30, such a melt flow index of greater than 5 would have been found in finding operable plastic materials capable of forming a closure as disclosed by Strickman.
Claim 4-7, 9-12, 15-17, 29, 33-34, 37-40 and 44-45 is/are rejected under 35 U.S.C. 103 as being unpatentable over Strickman et al. (US 4042543) as applied to claims 1-3, 8, 13-14, 18-20, 23-24, 28, 30-32, 35-36 and 41-43 above, and further in view of Aagaard et al. et al. (US 2014/0224759).

Strickman et al. (US 4042543) does not disclose the limitations of claims 4 and 16.
(Claims 4, 16) Aagaard et al. et al. (US 2014/0224759) discloses a method of making a composite closure from cork powders/granules and polymers (e.g., [0027]-[0030]), wherein trichloroanisole is removed to prevent cork taint (paragraph [0015]).


Strickman et al. (US 4042543) does not disclose the limitations of claim 12.
(Claim 12) Aagaard et al. et al. (US 2014/0224759) discloses a method of making a composite closure from cork powders/granules and polymers (e.g., [0027]-[0030]), wherein the cork powder/granules are in the form of pellets (paragraph [0107]).
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to further modify the cork powders/particles of Strickman et al. (US 4042543) to be in the form of pellets, as disclosed by Aagaard et al. et al. (US 2014/0224759), because such a modification is known in the art and would provide an alternative configuration for the cork powders/particles known to be operable in the art.  Note that pellets have a rounded shape, and thus coated pellets will have a substantially isotropic shape (rounded).

Strickman et al. (US 4042543) does not disclose the limitations of claim 15.
(Claim 15) Aagaard et al. et al. (US 2014/0224759) discloses a method of making a composite closure from cork powders/granules and polymers (e.g., [0027]-[0030]), wherein the cork powder/granules have a water content of less than 3% (paragraph [0127], humidity (water content) of 
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to further modify the cork powders/particles of Strickman et al. (US 4042543) to have a water content of less than 3%, as disclosed by Aagaard et al. et al. (US 2014/0224759), because such a modification is known in the art and would provide an alternative configuration for the cork powders/particles known to be operable in the art. 
 
Strickman et al. (US 4042543) does not disclose the limitations of claim 17.
(Claim 17) Aagaard et al. et al. (US 2014/0224759) discloses a method of making a composite closure from cork powders/granules and polymers (e.g., [0027]-[0030]), wherein the cork powder/granules density is in the range of 50 to 100 g/L (paragraph [0126], density of 25-500, 40-450, 60-400, 80-380, or 100-300 kg/m3;  1 kg/m3=1 g/L).
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to further modify the cork powders/particles of Strickman et al. (US 4042543) to have a density is in the range of 50 to 100 g/L, as disclosed by Aagaard et al. et al. (US 2014/0224759), because such a modification is known in the art and would provide an alternative configuration for the cork powders/particles known to be operable in the art. 

Strickman et al. (US 4042543) does not disclose the limitations of claims 37, 38 and 40.
(Claims 37, 38, 40) Aagaard et al. et al. (US 2014/0224759) discloses a method of making a composite closure from cork powders/granules and polymers (e.g., [0027]-[0030]), wherein the closure or closure precursor comprise a plurality of cells made from foaming the polymer ([0050]);

(Claim 38) wherein at least one of a size and a distribution of cells of the plurality of cells in the closure is substantially uniform throughout at least one of a length or a diameter of the closure ([0050]);
(Claim 40) wherein the foaming plastic material in the closure has a foam density in the range of 25-800 kg/m3 ([0086], about 100-800, 150-500, 200-500, 220-400 or 250-375 kg/m3).
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to further modify one of the plastic materials to be a foaming plastic material to form a plurality of cells wherein each cell of the plurality of cells has an average cell size in a range of from about 0.025 mm to about 0.5 mm, and/or wherein at least one of a size and a distribution of cells of the plurality of cells in the closure is substantially uniform throughout at least one of a length or a diameter of the closure, and/or wherein the foaming plastic material in the closure has a foam density in the range of 25-800 kg/m3, as disclosed by Aagaard et al. et al. (US 2014/0224759), because such modifications are known in the art and would provide a foamed closure known to be operable in the art. 

Strickman et al. (US 4042543) does not disclose the limitations of claim 39.
(Claim 39) Aagaard et al. et al. (US 2014/0224759) discloses a method of making a composite closure from cork powders/granules and polymers (e.g., [0027]-[0030]), 
(Claim 39) wherein the closure has an overall density in the range of 100-500 kg/m3 ([0086], about 100-800, 150-500, 200-500, 220-400 or 250-375 kg/m3).
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to further modify the closure has an overall density in the range of 100-500 kg/m3, as disclosed by 


Strickman et al. (US 4042543) does not disclose the limitations of claim 5-7, 9-11, 29, 33-34 and 44-45.
Aagaard et al. et al. (US 2014/0224759) discloses a method of making a composite closure including:
i. combining components of the composite closure in an extruder at between 140 °C and 150 °C to form a composition;
ii. heating the composition in the extruder to between 140 °C and 150 °C to form a melt;
iii. forming at extrusion die temperature of 130 °C by means of extrusion a closure precursor from the melt; and
iv. cutting the closure precursor and/or finishing the closure precursor by chamfering to form the closure (paragraph [0150]).  As disclosed by paragraph [0150], 
(Claim 5) steps i., ii., and iii. are carried out sequentially as the same portion of composition passes through the extruder or simultaneously as different portions of the composition are processed by the steps within the extruder at the same AND/OR at least one of the steps i., ii., and iii. is carried out in the extruder;
(Claim 6) each one of steps i., ii., and iii. is carried out in the extruder;
(Claim 7) the temperature in any of steps i., ii., and iii. does not exceed 200°C (between 140 °C and 150 °C for steps i and ii; and 130 °C for step iii);
	(Claim 9) during the heating step ii., at least one plastic material is foamed;

	(Claim 29) the plastic material comprises styrenic block copolymers;
 	(Claim 33) the composition in step i. comprises 2 wt.% of a blowing agent;
	(Claim 34) the blowing agent is expandable microspheres;
	(Claim 44) the closure precursor in step iii. is formed by means of monoextrusion (p. 14, Example 1, “Monoextruded”); and
(Claim 45) the closure precursor is further subjected to chamfering (surface treatment).
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the method of Strickman et al. (US 4042543) such that steps i., ii., and iii. are carried out sequentially or simultaneously; at least one of the steps i., ii., and iii. is carried out in the extruder; each one of steps i., ii., and iii. is carried out in the extruder; the temperature in any of steps i., ii., and iii. does not exceed 200°C; during the heating step ii., at least one plastic material is foamed; the components can further include 2 wt% of a blowing agent selected from expandable microspheres to create a foamed closure; the plastic material comprises styrenic block copolymers; the composition in step i. comprises 2 wt.% of a blowing agent; the blowing agent is expandable microspheres; the closure precursor in step iii. is formed by means of monoextrusion; AND/OR the closure precursor is further subjected to chamfering (surface treatment), as disclosed by Aagaard et al. et al. (US 2014/0224759), because such modifications are known in the art and would provide alternative configurations for the method of making a closure known to be operable in the art.


Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Strickman et al. (US 4042543) as applied to claims 1-3, 8, 13-14, 18-20, 23-24, 28, 30-32, 35-36 and 41-43 above, and further in view of Bratt et al. (US 2004/0247644).
Strickman et al. (US 4042543) further discloses that the first and/or second plastic material have diameters of about 8-30 microns (col. 2, lines 54-58), but does not disclose the limitations of claim 21.
Bratt et al. (US 2004/0247644) discloses that a reduced polymer particle size can be made by being milled to obtain a desired reduced polymer particle size (paragraph [0012]).
 It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to further modify the first and/or second plastic material to be milled, as disclosed by Bratt et al. (US 2004/0247644), because such a modification is known in the polymer art and would reduce the plastic material to a desired size, such as 8-30 microns as desired by Strickman.

Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Strickman et al. (US 4042543) as applied to claims 1-3, 8, 13-14, 18-20, 23-24, 28, 30-32, 35-36 and 41-43 above, and further in view of Sabate et al. (US 5,317,047).
Strickman et al. (US 4042543) does not disclose the limitations of claim 22.
Sabate et al. (US 5,317,047) discloses a method of making a composite closure from cork particles and a plastic material (abstract), wherein the plastic material can be a polyisoprene emulsion which improves cohesion of the components of the composite closure (col. 4, lines 52-56).
 It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to further modify the second plastic material to be a polyisoprene emulsion, as disclosed by Sabate et al. (US 5,317,047), because such a modification is known in the art and would improve cohesion of the components of the composite closure.

Claims 25-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Strickman et al. (US 4042543) as applied to claims 1-3, 8, 13-14, 18-20, 23-24, 28, 30-32, 35-36 and 41-43 above, and further in view of Volpe et al. (US 2018/0362198).
Strickman et al. (US 4042543) does not explicitly disclose the first and/or second plastic material being biodegradable.
 Volpe et al. (US 2018/0362198) discloses that polyethylene is biodegradable and meets standards of ASTM D6400 ([0054]).
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to further modify the first and/or second material to be biodegradable according to ASTM D6400 because Strickman et al. (US 4042543) discloses that the first and/or second plastic material can be only polyethylene (col. 2, lines 41-55) and because Volpe et al. (US 2018/0362198) discloses that polyethylene is biodegradable and meets standards of ASTM D6400.
As to claim 26, if the first and/or second plastic material is only polyethylene, then 100 wt.% of the first and/or second plastic material is biodegradable according to ASTM D6400.
	As to claim 27, Strickman et al. (US 4042543) discloses the composition including 1 part cork and from about 0.1 to 10 parts polymer (col. 2, lines 26-35).  Thus the polymer wt.% of the composition is from 9.09% (0.1/(1+0.1) x 100 = 9.09%) to 90.9% (10/(1+11) x 100 = 90.9%).  If the polymer is only biodegradable polyethylene, then the closure is from 9.09% to 90.9% biodegradable according to ASTM D6400.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH S LEYSON whose telephone number is (571)272-5061.  The examiner can normally be reached on M-F 8am-4:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Xiao Zhao can be reached on 5712705343.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.S.L/Examiner, Art Unit 1744                                                                                                                                                                                                        
/XIAO S ZHAO/Supervisory Patent Examiner, Art Unit 1744